Case 1:15-md-02599-FAM Document 3323 Entered on FLSD Docket 03/15/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                         Miami Division

                                                        MDL No. 2599
                                                        Master File No. 15-2599-MD-MORENO
                                                        S.D. Fla. No. 14-24009~CV-MORENO
   INRE:

   TAKATA AIRBAG PRODUCTS
   LIABILITY LITIGATION

   THIS DOCUMENT RELATES TO
   ALL ECONOMIC LOSS CLASS
   ACTIONS and:


   DAVID WHITAKER, et al.,
   individually and on behalf of all
   others similarly situated,

                  Plaintiffs,
   vs.


   GENERAL MOTORS COMPANY,
   GENERAL MOTORS HOLDINGS
   LLC, and GENERAL MOTORS
   LLC,
               Defendants.
   - - - - - - - - - - - -I
                               ORDER DENYING AS MOOT
                         GENERAL MOTORS LLC'S MOTION TO STAY

           THIS CAUSE came before the Court upon Defendant General Motors LLC's Motion to

   Stay (D.E. 2980 in 15-02599 and D.E. 1020 & 1021 in 14-24009), filed on August 20, 2018.

           THE COURT has considered the motion, the response, the reply, oral argument, the

   pertinent portions of the record, and is otherwise fully advised in the premises. In August 2018,

   Defendant requested that the Court "enter an order staying this case against New GM in its entirety
Case 1:15-md-02599-FAM Document 3323 Entered on FLSD Docket 03/15/2019 Page 2 of 2



   for six months, subject to a request to modify or extend the stay subject to NHTSA's ruling on the

   petition." Id. at 17. Now that six months have passed since the Motion to Stay was filed, it is

          ORDERED AND ADJUDGED that Defendant General Motors LLC's Motion to Stay

   (D.E. 2980 in 15-02599 and D.E. 1020 & 1021 in 14-24009) is DENIED AS MOOT.
                                                                .         Jb?
          DONE AND ORDERED in Chambers, Miami, Florida, this _L!day of March 2019.




                                                           FEDER!~
                                                           UNITED STATES DISTRICT JUDGE
   Copies furnished to:

   Counsel of Record




                                                    2
